Citation Nr: 0003493	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-14 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for asthma.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left medial meniscus tear, 
status post meniscectomy.

4.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a fracture of the right ankle.

5.  Entitlement to an initial compensable evaluation for 
service-connected residuals of fractures of the second, third 
and fourth metatarsals of the left foot.

6.  Entitlement to an initial compensable evaluation for 
service-connected duodenitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought.  During 
the course of this claim, the veteran relocated, and the 
jurisdiction of the claim was transferred to the RO in St. 
Louis, Missouri.  The veteran had active service from January 
1975 to December 1995.

The veteran's claims for higher initial evaluations for left 
medial meniscus tear, status post meniscectomy, residuals of 
a fracture of the right ankle, and residuals of fractures of 
the second, third and fourth metatarsals of the left foot are 
discussed in the REMAND portion of this decision following 
the ORDER below.


FINDINGS OF FACT

1.  The veteran has not submitted evidence during the 
pendency of this claim that would reflect that he has a 
current hearing loss disability for VA compensation purposes.

2.  The veteran's September 1974 entrance examination report 
does not reflect that the veteran had asthma at that time, 
and the veteran denied a history of asthma on the history 
portion of that report.

3.  The veteran has consistently reported that he had asthma 
that originated in childhood.

4.  There are no medical records that would reflect that the 
veteran had asthma that originated in childhood; there is no 
clear and unmistakable evidence that asthma existed before 
service.

5.  Asthma was first objectively shown in service and the 
veteran currently has asthma.

6.  The veteran's duodenitis is treated with over-the-counter 
medication, and is not productive of symptoms that occur once 
or twice a year.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Asthma was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The criteria for an initial compensable evaluation for 
duodenitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.31, 4.114, 
Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth at 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

For the reasons that follow, the Board must find that the 
veteran's claim for service connection for bilateral hearing 
loss is not well grounded, and that service connection is 
warranted for asthma.

I.  Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The veteran's service medical records reflect that he was 
exposed to hazardous levels of noise, and was given hearing 
protection as a result.  A December 1992 entry into service 
medical records, for instance, noted a significant threshold 
shift, and the veteran was counseled on the need for hearing 
protection.  

The veteran was provided an audiological examination at the 
time of his August 1995 retirement examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
20
15
20
LEFT
10
5
0
10
10

Speech recognition ability was not recorded in the separation 
examination report.

As a result of this claim, the veteran was provided a VA 
audiological examination in July 1996.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
10
LEFT
0
0
0
5
0

The average pure tone threshold was 5 decibels in the right 
ear and 1 decibel in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent 
bilaterally.  Neither the separation examination nor the VA 
audiological examination reflects the presence of a hearing 
loss disability for VA compensation purposes in either ear.

In the absence of evidence of a claimed disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As the veteran has not provided any evidence that 
would reflect that he currently has a hearing loss disability 
for VA compensation purposes, the Board must find that this 
claim is not well grounded, and must be denied on this basis.

II.  Asthma

Veterans are presumed to be in sound condition upon entry 
into active service.  See 38 U.S.C.A. § 1111 (West 1991).  
However, this presumption is rebuttable by showing that 
defects or disorders were noted at time of entrance, or where 
clear and unmistakable evidence demonstrates that an injury 
or disease existed before acceptance and enrollment into 
service and such was not aggravated by service.  Id. A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Further, clear and unmistakable 
evidence is required to rebut a presumption of aggravation 
where a pre-service disability underwent an increase in 
severity during service. 

The veteran's September 1974 entrance examination report 
noted that the veteran's lungs and chest were normal.  The 
veteran denied any history of asthma on the medical history 
portion of the examination report, but did admit to shortness 
of breath when running.  

In June 1975, after his entrance into active service, the 
veteran experienced an asthma attack.  A September 1982 
periodic examination report noted that the veteran reported 
that he had a history of asthma since the age of 11, and that 
the last episode was earlier in the year.  In an August 1985 
initial flight examination report, the veteran reported that 
he had had asthma since childhood, which was manifested by 
allergic symptoms and treated with desensitization.  That 
report also noted that asthma had been inactive since 1978.  
A September 1993 entry also recorded an asthma attack.  

As a result of this claim, the veteran was provided a VA 
examination in July 1996.  He reported that he had asthma 
during childhood, and was then treated with injections.  The 
veteran also informed the examiner that he had used inhalers 
during service, and currently used over-the-counter 
medication as needed.  Objectively, lungs were clear, without 
wheezes, rhonchi or rales.  The examiner stated that the 
veteran had asthma that preexisted service, and was currently 
mild to moderately symptomatic.  Pre-service medical records 
are not incorporated in the claims file.

The central rationale behind the RO's denial of service 
connection for asthma was that this disorder preexisted 
service and was not aggravated thereby.  There is no dispute 
that the veteran suffered from asthma attacks during service 
and has some ongoing manifestations.

Initially, the Board notes that the veteran's entrance 
examination report dated in September 1974 did not record the 
presence or history of asthma, merely the presence of 
shortness of breath with running.  In this respect, the 
presumption of soundness has attached.  The question that 
remains is whether there is clear and unmistakable evidence 
demonstrates that asthma existed before acceptance and 
enrollment into service or became aggravated by service.  
38 U.S.C.A. § 1111.

The Court has held that medical evidence must support a 
rebuttal of soundness, and that the Board may not rely on its 
own unsubstantiated judgment as to whether a disability 
preexisted service.  See Crowe v. Brown, 7 Vet. App. 238, 
245-246. (1994).  Likewise, the Board cannot rely on its own 
unsubstantiated judgment in determining whether a preexisting 
disorder underwent a chronic or permanent increase or whether 
a preexisting disorder was more severe after in-service 
treatment; again, a medical opinion must be shown to arrive 
at that conclusion.  Id.  In fact, the Court has further held 
that the veteran's reported history that would reflect that a 
disorder preexisted service does not rise to the level of 
clear and unmistakable evidence that would rebut the 
presumption of soundness.  Gahman v. West, 13 Vet. App. 148 
(1999).  In that particular case, the veteran reported a 
medical history to service Medical Board Members, who 
concluded, based upon their medical expertise, that a 
disorder preexisted service.  The Board upheld a denial of 
service connection, finding that asthma preexisted service.  
The Court found that the Board's reliance on this conclusion 
was misplaced, stating that without supporting medical 
evidence, lay testimony via the veteran could not rebut the 
presumption of soundness.  In this respect, this decision is 
consistent with earlier cases, which conversely found that a 
medical history, merely because it is transcribed by a 
medical professional, does not rise to competent medical 
evidence to establish a nexus between a post-service disorder 
and an in-service incurrence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

In light of the above, the Board finds that clear and 
unmistakable evidence is not present to rebut the presumption 
of soundness.  Ultimately, the only evidence that would 
reflect that asthma preexisted service are the veteran's own 
statements, which are insufficient, standing alone, to rebut 
the presumption.  Accordingly, as the first medically 
documented evidence that the veteran has asthma was made 
during service, the Board finds that service connection for 
asthma is warranted.

Evaluation of Duodenitis

The veteran's challenge of the initial evaluation assigned to 
his duodenitis is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board can similarly find that a challenge to an initial 
evaluation is also inherently well grounded.  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

By way of background, a September 1995 entry into service 
medical records reflects that the veteran was provided an 
upper GI series early in the month.  Duodenitis was shown, 
and the veteran was started Tagamet.  The veteran was noted 
to be about 5' 8" tall and to weigh 188 pounds at the time 
of his August 1995 retirement examination.  

In July 1996, the veteran was provided a VA examination.  The 
veteran informed the examiner that in the spring of 1995 he 
began having postprandial burning in the epigastrium and 
esophagus, and that an upper GI showed duodenitis.  More 
recently, the veteran denied vomiting, and seldom 
regurgitated food.  The veteran also stated that he had 
gained weight since his retirement, but was selective about 
the foods he ate.  He also reported using Tagamet, and Maalox 
as needed.  The veteran finally informed the examiner that he 
had not sought further treatment for this, or any other 
disorder, since retirement, but he did plan to do so in the 
future.  Objectively, the veteran stood 5' 8" tall and 
weighed 204 pounds.  His abdomen was described as soft, and 
without tenderness.  A history of duodenitis was recorded, 
which the examiner characterized as mildly symptomatic.

As this is a challenge to an initially assigned evaluation, a 
"staged" rating could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the record does not reflect, nor does the veteran 
allege, that duodenitis has either increased or decreased in 
severity during the course of this claim.  As such, the Board 
finds that a staged rating is not warranted.

The RO has evaluated the veteran's duodenitis by analogy 
under Diagnostic Code 7305, and found that this disorder is 
not disabling to a compensable degree.  (Analogous ratings 
are permitted under 38 C.F.R. § 4.20.)  That diagnostic code 
provides that a 10 percent evaluation is assigned for mild 
symptomatology, with recurring symptoms that occur once or 
twice a year.  More severe symptomatology would warrant an 
even higher evaluation.  38 C.F.R. § 4.114, Diagnostic code 
7305 (1999).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

In light of the above, the Board finds that the preponderance 
of the evidence is against an initial compensable evaluation 
for duodenitis.  In this regard, the veteran has not alleged 
that he currently has recurring symptomatology that occurred 
once or twice a year.  Indeed, he denied vomiting at the time 
of his July 1996 examination, and reported that he seldom 
regurgitated food.  Further, there is not evidence that the 
veteran has lost weight as a result of this disorder, and 
what is more, he had not received any on-going treatment, 
other than over-the-counter medication.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
initial compensable evaluation.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1999).  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected disability, 
standing alone, has resulted in marked interference with his 
employment (beyond that contemplated by the schedular 
criteria) or necessitated frequent periods of 
hospitalization.  In this respect, while the veteran may in 
fact be unemployable, as evidenced by a December 1985 Social 
Security award letter, the claims file reflects that such is 
the result of severe schizophrenia.  In the absence of such 
factors as marked interference with employment or frequent 
hospitalizations during the course of this claim, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for asthma is granted.

An initial compensable evaluation for duodenitis is denied.


REMAND

The veteran has challenged the adequacy of the initial 
evaluations assigned to his service-connected left medial 
meniscus tear, status post meniscectomy, residuals of a 
fracture of the right ankle, and residuals of fractures of 
the second, third and fourth metatarsals of the left foot.  
In addition, the veteran challenged the adequacy of the July 
1996 VA examination in his September 1997 notice of 
disagreement, arguing that pain on motion was not measured in 
the VA examination.

The Board notes that the July 1996 VA examination report did 
not state whether there was pain on motion in his left leg, 
right ankle, or left foot.  Further, the Board would note 
that X-rays of these joints were not made at the time of the 
examination.

In light of the above, the Board finds that further 
development is warranted, and these claims are REMANDED for 
the following action:

1.  The veteran should be afforded an 
orthopedic VA examination to determine 
the full nature and extent of his 
service-connected left medial meniscus 
tear, status post meniscectomy, residuals 
of a fracture of the right ankle, and 
residuals of fractures of the second, 
third and fourth metatarsals of the left 
foot.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner (including through 
consultation) should be accomplished, but 
must include X-rays, and all clinical 
findings should be reported in detail.  
In particular, the examiner is asked to 
comment on the range of motion of the 
joints affected, and to comment on the 
presence or absence of objective evidence 
of pain on manipulation and use, as well 
as other evidence of pain on use.  All 
examination findings and a complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.  

2.  The RO should then readjudicate the 
above claims for higher initial 
evaluations on the basis of all the 
evidence of record, taking into 
consideration whether there is evidence 
of functional loss due to pain, applying 
the decision in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO is also 
requested to apply VA General Counsel 
opinions that provide for separate 
evaluations for both instability and 
arthritis of the knee. VAOPGCPREC 23-97 
(issued July 1, 1997); VAOPGCPREC 9-98 
(issued August 14, 1998).

3.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



